DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Status
Claims 1, 2, 4-6, 8-13, 19, 20, 22-24, and 27-29 are currently being examined.  Claims 3, 7, 14-18, 21, 25, and 26 have been canceled in a preliminary amendment.

Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 8 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to Claim 8, the phrase “a largest opening size” cannot be objectively determined and has no metes or bounds which can be used to determine the scope of the invention.  Therefore, Claim 8 is rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to Claim 23, the last limitation makes reference to “a conveying device” and “a conveying device” is not mentioned in any claim that depe3nds from Claim 23.  It is unclear if “a conveying device” is a different apparatus than “the sorting robot”.  Therefore, Claim 23 is rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6, 9-11, 13, 19, 20, 22-24, and 27-29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by O’Brien (US Patent application Publication No. 2019/0066038).
With respect to independent Claim 1, O’Brien discloses the limitations of independent Claim 1 as follows:
A parcel dropping method for a parcel sorting system, comprising:	   
operating a conveying device to receive a parcel and move towards a delivery target; (See Pars. 0021, 0022, 0030, 0049, 0050; Figs. 1, 8, 9, 12; Ref. Numerals 110,410(conveying device), 180(delivery target-drop off area), 190(parcel)   and
delivering, by the conveying device, the parcel to the delivery target after the conveying device moves to a delivery region,	(See Pars. 0021, 0022, 0030, 0049, 0050, 0075; Figs. 1, 8, 9, 12; Ref. Numerals 110,410(conveying device), 180(delivery target-drop off area), 190(parcel), "threshold distance"(delivery region)
wherein a motion speed of the conveying device is not equal to zero when the conveying device delivers the parcel.  (See Pars. 0021, 0022, 0030, 0049, 0050, 0075, 0076, 0082; Figs. 1, 8, 9, 12; Ref. Numerals 110,410(conveying device), 180(delivery target-drop off area), 190(parcel), "threshold distance"(delivery region); Step 670

With respect to Claim 2, which depends from independent Claim 1, O’Brien teaches all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 2, O’Brien discloses as follows:
The parcel dropping method of claim 1, further comprising:
before the delivering, by the conveying device, the parcel to the delivery target, determining whether the delivery region satisfies a condition for delivering the parcel when the conveying device is in motion;  (See Pars. 0021, 0022, 0049, 0050, 0054, 0075; Figs. 1, 8, 9, 12; Ref. Numerals 110,410(conveying device), 180(delivery target-drop off area), 190(parcel), "threshold distance"(delivery region)  and
wherein the delivering, by the conveying device, the parcel to the delivery target after the conveying device moves to the delivery region comprises: (See Pars. 0021, 0022, 0049, 0050, 0075; Figs. 1, 8, 9, 12; Ref. Numerals 110,410(conveying device), 180(delivery target-drop off area), 190(parcel), "threshold distance"(delivery region)
in condition that the condition is satisfied, delivering, by the conveying device, the parcel to the delivery target after the conveying device moves to the delivery region.	(See Pars. 0021, 0022, 0049, 0050, 0054, 0075; Figs. 1, 8, 9, 12; Ref. Numerals 110,410(conveying device), 180(delivery destination-drop off area), 190(parcel), "threshold distance"(delivery region)

With respect to Claim 4, which depends from independent Claim 1, O’Brien teaches all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 4, O’Brien discloses as follows:
The parcel dropping method of claim 1, wherein the delivering, by the conveying device, the parcel to the delivery target after the conveying device moves to the delivery region comprises:	(See Pars. 0021, 0022, 0049, 0050, 0075, 0076, 0082; Figs. 1, 8, 9, 12; Ref. Numerals 110,410(conveying device), 180(delivery target-drop off area), 190(parcel), "threshold distance"(delivery region); Step 670
delivering, by the conveying device, the parcel to the delivery target during a uniform motion. (See Pars. 0021, 0022, 0049, 0050, 0075, 0076, 0082; Figs. 1, 8, 9, 12; Ref. Numerals 110,410(conveying device), 180(delivery target-drop off area), 190(parcel), "threshold distance"(delivery region); Step 670

With respect to Claim 6, which depends from independent Claim 1, O’Brien teaches all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 6, O’Brien discloses as follows:
The parcel dropping method of claim 1, wherein the conveying device moves in a first direction in parallel with the delivery target.	(See Pars. 0021, 0022, 0049, 

With respect to Claim 9, which ultimately depends from independent Claim 1, O’Brien teaches all of the limitations of Claim 1 and Claim 6 which are incorporated herein by reference.   With respect to Claim 9, O’Brien discloses as follows:
The parcel dropping method of claim 6, further comprising:
after the conveying device passes by the delivery target, operating the conveying device to turn 90° or 180° along an arc when the conveying device is in motion so that the conveying device returns to a pickup region.	(See Pars. 0026, 0058, 0070, 0083; Fig. 1; Ref. Numerals 110,410(conveying device), 120(delivery route-first direction), 170(pickup region), 180(delivery target); a return to the pickup region(170) is in an opposite direction of the delivery target(180) and would require a 180° turn of the conveying device

With respect to Claim 10, which depends from independent Claim 1, O’Brien teaches all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 10, O’Brien discloses as follows:
The parcel dropping method of claim 1, wherein the conveying device moves towards the delivery target in a first direction, (See Pars. 0026, 0070; Fig. 1; Ref. Numeral 110,410(conveying device), 120(delivery route-first direction), 170(pickup region), 180(delivery target)  and
returns to a pickup region in a second direction that is different from the first direction after delivering the parcel.	(See Pars. 0026, 0058, 0070, 0083; Fig. 1; 

With respect to Claim 11, which depends from independent Claim 1, O’Brien teaches all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 11, O’Brien discloses as follows:
The parcel dropping method of claim 1, wherein the conveying device moves towards the delivery target along a first arc-shaped curve, and 	(See Pars. 0026, 0070; Fig. 1; Ref. Numeral 110,410(conveying device), 120(delivery route-first arc-shaped curve), 170(pickup region), 180(delivery target)
returns to a pickup region along a second arc-shaped curve after delivering the parcel.	(See Pars. 0026, 0058, 0070, 0083; Fig. 1; Ref. Numerals 110,410(conveying device), "return route  to pickup region(170)"(second arc-shaped curve)

With respect to Claim 13, which ultimately depends from independent Claim 1, O’Brien teaches all of the limitations of Claim 1 and Claim 2 which are incorporated herein by reference.   With respect to Claim 13, O’Brien discloses as follows:
The parcel dropping method of claim 2, further comprising:
in condition that the delivery region is determined not to satisfy the condition by the conveying device, operating the conveying device to stop moving and deliver the parcel to the delivery target when the conveying device is stationary.	(See Pars. 0021, 0022, 0049, 0050, 0054, 0075; Figs. 1, 8, 9, 12; Ref. Numerals 110,410(conveying device), 180(delivery target-drop off area), 190(parcel), "threshold distance"(delivery region)

With respect to independent Claim 19, O’Brien discloses the limitations of independent Claim 19 as follows:
An item sorting system, comprising:	   
at least one conveying device;  (See Pars. 0021, 0022, 0030; Fig. 1; Ref. Numeral 110(conveying device)
a parcel supply region, which is configured to distribute a to-be-sorted item;	(See Pars. 0021, 0022, 0030; Fig. 1; Ref. Numerals 110(conveying device), 170(parcel supply region), 190(item) 
a conveying region, which is configured for the at least one conveying device to move inside;  (See Pars. 0021, 0022, 0030; Fig. 1; Ref. Numerals 110(conveying device), "intended environments"(conveying region)
a parcel dropping region, wherein the parcel dropping region comprises a plurality of sorting targets;  (See Pars. 0021, 0022, 0030; Fig. 1; Ref. Numerals 110(conveying device), 180(sorting targets), 190(parcel), "threshold distance"(parcel dropping region)  and
wherein the at least one conveying device is configured to convey the to-be-sorted item through the conveying region, and	(See Pars. 0021, 0022, 0030; Fig. 1; Ref. Numerals 110(conveying device), "intended environments"(conveying region)
the at least one conveying device is configured to deliver the to-be-sorted item to a corresponding sorting target of the plurality of sorting targets in the parcel dropping region when the conveying device is in motion. (See Pars. 0021, 0022, 0030, 0049, 0050, 0075, 0076, 0082; Figs. 1, 8, 9, 12; 

With respect to Claim 20, which depends from independent Claim 19, O’Brien teaches all of the limitations of Claim 19 which are incorporated herein by reference.   With respect to Claim 20, O’Brien discloses as follows:
The item sorting system of claim 19, further comprising:
a control system,	(See Pars. 0032, 0033, 0037, 0039; Fig. 1; Ref. Numeral 118(control system)
wherein the control system is configured to determine whether the parcel dropping region satisfies a condition for delivering the to-be-sorted item when the conveying device is in motion; and	(See Pars. 0021, 0022, 0030, 0049, 0050, 0054, 0075; Figs. 1, 8, 9, 12; Ref. Numerals 110,410(conveying device), 118(control unit), 180(sorting targets), 190(item), "threshold distance"(parcel dropping region); Step 670
wherein in condition that the condition is satisfied, the control system is configured to transmit a delivering instruction, so that the conveying device delivers the to-be-sorted item to the corresponding sorting target in the parcel dropping region when the conveying device is in motion. (See Pars. 0021, 0022, 0030, 0049, 0050, 0054, 0075; Figs. 1, 8, 9, 12; Ref. Numerals 110,410(conveying device), 118(control unit), 180(sorting targets), 190(item), "threshold distance"(parcel dropping region); Step 670

 Claim 22, which ultimately depends from independent Claim 19, O’Brien teaches all of the limitations of Claim 19 and Claim 20, which are incorporated herein by reference.  With respect to Claim 22, O’Brien discloses:
The item sorting system of claim 20, further comprising a turning region,
wherein after the conveying device passes by the corresponding sorting target and reaches the turning region, the conveying device turns 90° or 180° along an arc when the conveying device is in motion so that the conveying device returns to a pickup region. (See Pars. 0026, 0058, 0070, 0083; Fig. 1; Ref. Numerals 110,410(conveying device), 120(delivery route), 170(pickup region), 180(sorting target); a return to the pickup region(170) is in an opposite direction of the sorting target(180) and would require a 180° turn of the conveying device in a “turning region” to return to the 170(pickup region)

With respect to independent Claim 23, O’Brien discloses the limitations of independent Claim 23 as follows:
A sorting robot, (See Pars. 0021, 0022, 0030; Fig. 1; Ref. Numeral 110(sorting robot) comprising:	
a drive unit, which is configured to drive the sorting robot to move towards a delivery position after the sorting robot receives a parcel in a pickup region;	(See Pars. 0021, 0022, 0030, 0031; Fig. 1; Ref. Numeral 110(sorting robot), 170(pickup region), 190(parcel), "threshold distance"(delivery position), "propulsion systems"(drive unit)
a delivery unit, which is configured to deliver the parcel to a delivery target at the delivery position; and	(See Pars. 0021, 0022, 0030, 0049, 0050, 0075, 0076, 0082; Figs. 1, 8, 9, 12; Ref. Numerals 110,410(sorting 
a control unit, which is configured to control the delivery unit to deliver the parcel to the delivery target at the delivery position,	(See Pars. 0021, 0022, 0030-0033, 0037, 0039, 0049, 0050, 0075, 0076, 0082; Figs. 1, 8, 9, 12; Ref. Numerals 110,410(sorting robot), 118(control unit), 180(delivery targets), 190(item), 439(delivery unit), "threshold distance"(delivery position); Step 670
wherein a motion speed of a conveying device is not equal to zero when the conveying device delivers the parcel.	(See Pars. 0021, 0022, 0030, 0049, 0050, 0075, 0076, 0082; Figs. 1, 8, 9, 12; Ref. Numerals 110,410(conveying device), 180(delivery target), 190(parcel), "threshold distance"(delivery position); Step 670

With respect to Claim 24, which depends from independent Claim 23, O’Brien teaches all of the limitations of Claim 23 which are incorporated herein by reference.   With respect to Claim 24, O’Brien discloses as follows:
The sorting robot of claim 23, further comprising:
a detection unit, which is configured to detect whether an obstacle exists at the delivery position and	(See Pars. 0021, 0022, 0030, 0049, 0050, 0054, 0075; Figs. 1, 8, 9, 12; Ref. Numerals 114(detection unit), 118(control unit), "threshold distance"(delivery position)
inform a detection result to the control unit;	(See Pars. 0021, 0022, 0030, 0049, 0050, 0054, 0075; Figs. 1, 8, 9, 12; Ref. Numerals 114(detection unit), 118(control unit), "threshold distance"(delivery position)
wherein the control unit is configured to:	
in condition that an existence of the obstacle is detected, control the drive unit to stop to drive the sorting robot, so that the sorting robot stops moving.  (See Pars. 0021, 0022, 0030, 0049, 0050, 0054, 0075; Figs. 1, 8, 9, 12; Ref. Numerals 110,410(sorting robot), 114(detection unit), 118(control unit), "threshold distance"(delivery position)

With respect to Claim 27, which depends from independent Claim 23, O’Brien teaches all of the limitations of Claim 23, which are incorporated herein by reference.  With respect to Claim 27, O’Brien discloses:
The sorting robot of claim 23, wherein the control unit is configured after the sorting robot passes by the delivery target, to control the drive unit to drive the sorting robot to turn 90° or 180° along an arc when the sorting robot is in motion so that the sorting robot returns to the pickup region.  (See Pars. 0026, 0030-0033, 0058, 0070, 0083; Fig. 1; Ref. Numerals 110,410(sorting robot), 118(control unit), 120(delivery route), 170(pickup region), 180(delivery target), "propulsion systems"(drive unit); a return to the pickup region(170) is in an opposite direction of the sorting target(180) and would require a 180° turn of the sorting robot to return to the 170(pickup region)

With respect to Claim 28, which depends from independent Claim 1, O’Brien teaches all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 28, O’Brien discloses as follows:
The parcel dropping method of claim 1, further comprising:
 before the delivering, by the conveying device, the parcel to the delivery target, determining whether a delivering instruction for delivering the 
wherein the delivering, by the conveying device, the parcel to the delivery target after the conveying device moves to a delivery region comprises: (See Pars. 0021, 0022, 0049, 0050, 0075; Figs. 1, 8, 9, 12; Ref. Numerals 110,410(conveying device), 180(delivery target-drop off area), 190(parcel), "threshold distance"(delivery region)
in condition that the delivering instruction is received, delivering, by the conveying device, the parcel to the delivery target after the conveying device moves to the delivery region.	(See Pars. 0021, 0022, 0049, 0050, 0075; Figs. 1, 8, 9, 12; Ref. Numerals 110,410(conveying device), 180(delivery target-drop off area), 190(parcel), "threshold distance"(delivery region)

With respect to Claim 29, which depends from independent Claim 19, O’Brien teaches all of the limitations of Claim 19 which are incorporated herein by reference.   With respect to Claim 29, O’Brien discloses as follows:
The item sorting system of claim 19, wherein the conveying device is further configured to:
 determine whether the parcel dropping region satisfies a condition for delivering the to-be-sorted item when the conveying device is in motion, (See Pars. 0021, 0022, 0030, 0049, 0050, 0054, 0075; Figs. 1, 8, 9, 12; Ref. Numerals 110,410(conveying device), 118(control unit), 180(sorting targets), 190(item), "threshold distance"(parcel dropping region); Step 670  and
in condition that the condition is satisfied, deliver the to-be-sorted item to the corresponding sorting target in the parcel dropping region when the conveying device is in motion.  (See Pars. 0021, 0022, 0030, 0049, 0050, 0054, 0075; Figs. 1, 8, 9, 12; Ref. Numerals 110,410(conveying device), 118(control unit), 180(sorting targets), 190(item), "threshold distance"(parcel dropping region); Step 670

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 8 are rejected under 35 U.S.C. 103 as being unpatentable over O’Brien, as applied to the claims set forth hereinabove, in view of Luckay et al (US Patent Application Publication No. 2018/0186454). 
With respect to Claim 8, which ultimately depends from independent claim 1, O’Brien teaches all of the limitations of Claim 1 and Claim 6 which are incorporated herein by reference.   With respect to Claim 8, Luckay et al discloses as follows:
The parcel dropping method of claim 6, wherein the first direction is consistent with a direction in which the delivery target has a largest opening size. (See pars. 0157, 0158, 0164, 0182; Figs. 14a, 14b, 15; Ref. Numerals 100(conveying device), 316,328(delivery target)	
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify O’Brien with the teachings of Luckay et al to have the first direction be consistent with a direction in which the delivery target has a largest opening size so that the delivery device of O’Brien is capable of dropping a parcel into a particular size opening of the delivery target.  A person with skill in the art would be motivated to incorporate the teachings of Luckay et al because they are a known work in the same field of endeavor (ie, determining a size of an opening in a delivery target to receive a parcel from a conveying device) which would prompt its use in the same field based on design improvements that are predictable and would be recognized by one of ordinary skill in the art.

Allowable Subject Matter
Claims 5 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas Randazzo whose telephone number is 313-446-4903.  The examiner can normally be reached between 9:00am to 4:00pm EST Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gene Crawford, can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/THOMAS RANDAZZO/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        August 3, 2021